DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a system that reduces glare associated with exterior light shining into a vehicle, comprising: wherein: the photochromic layer comprises a material that selectively darkens where exposed to light from the first light source and that selectively is bleached where exposed to light from the second light source, and the light modulator is configured to selectively expose an area of the photochromic layer to light from the first and second light sources, wherein the area exposed is based at least partly on the eye location information.
Regarding claim 16, the prior arts of record fail teach either singly or in combination a vehicle mirror, comprising: a reflective layer that reflects visible light and transmits ultraviolet light; and a photochromic layer coupled to the reflective layer, wherein the photochromic layer comprises a material that selectively darkens where exposed to the light from the light source, wherein the reflective layer is interposed between the light source and the photochromic layer, and wherein the reflective layer is configured to pass light from the light source to the photochromic layer.
Regarding claim 19, the prior arts of record fail teach either singly or in combination a vehicle mirror, comprising: an array of individually addressable light-emitting diodes that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DON J WILLIAMS/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878